Citation Nr: 0827130	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-01 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
elbows.

2.  Entitlement to service connection for arthritis of the 
hands and fingers.

3.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The March 2006 rating decision also denied entitlement to 
service connection for tinnitus, which the veteran appealed.  
While the matter was included in the June 2006 statement of 
the case (SOC), the veteran indicated in his January 2007 VA 
Form 9 that he was no longer appealing the issue.  As such, 
the Board does not have jurisdiction over the matter.  
38 C.F.R. § 20.302(b).

The veteran submitted private medical records from Dr. BKB 
after the November 2007 supplemental statement of the case 
(SSOC) was issued.  The veteran waived initial RO 
adjudication of the newly submitted evidence.  Thus, the 
Board has considered the evidence in reviewing the claims on 
appeal.  38 C.F.R. § 20.1304(c).

The veteran presented testimony before the Board in April 
2008.  The transcript has been associated with the claims 
folder.

The claims of entitlement to service connection for arthritis 
of the hands and fingers and back are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  There is no competent evidence of record of any currently 
diagnosed arthritis of the elbows. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
arthritis of the elbows are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The RO issued a VCAA letter to the veteran in December 2005, 
prior to the decision on appeal.  The veteran was notified 
of: the information or evidence necessary to substantiate the 
claim; the necessary information or evidence, if any, the 
claimant was to provide; and the necessary information or 
evidence, if any, the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran indicated in January 2006 that he had no 
additional information to submit in support of the claim on 
appeal.  Additional VCAA letters were issued in January 2007 
and August 2007.  The veteran was notified of the evidence 
necessary to establish a disability rating and effective date 
in March 2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The claim was last readjudicated in the November 
2007 SSOC.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, and the transcript from the 
April 2008 Board hearing. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he has arthritis of the elbows as a 
result of active duty service.  The veteran originally 
contended that arthritis was the result of sleeping in wet 
clothes while stationed in Vietnam.  He later asserted that 
arthritis was the result of carrying and unloading/loading 
heavy mortar rounds during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, service medical records are wholly devoid of 
complaints, treatment, or diagnoses of arthritis of the 
elbows.  Post-service, the veteran has not been diagnosed 
with arthritis of the elbows.  X-rays of the elbows dated in 
May 2008 contain no evidence of inflammatory or degenerative 
changes.  The elbows were considered normal.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  

While the veteran contends he has arthritis of the elbows 
that has been present since his period of active military 
service and related thereto, his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.

ORDER

Entitlement to service connection for arthritis of the elbows 
is denied.


REMAND

The veteran has also filed claims of entitlement to service 
connection for arthritis of the hands, fingers, and back.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded in 
order to afford the veteran a VA examination in connection 
with the claims on appeal.  38 U.S.C.A. § 5103A (d).

The veteran contends that he has arthritis of the fingers and 
hands, as well as his back, as a result of carrying and 
unloading/loading heavy mortar rounds during active duty 
service.  The veteran's DD 214 shows the veteran's military 
occupational specialty was reconnaissance.  The veteran 
served one year and 21 days in Vietnam.  Among others, he was 
awarded the Combat Infantryman Badge, Bronze Star Medal, the 
Purple Heart, and the Soldier's Medal.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon,  
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Id; see also Locklear 
v. Nicholson, 20 Vet. App. 410 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this case, the Board finds that carrying and 
unloading/loading mortar rounds is consistent with the 
circumstances of the veteran's Vietnam service.  38 U.S.C.A. 
§ 1154(b).  However, the record does not contain a definitive 
diagnosis of osteoarthritis.  Post-service, x-rays dated in 
May 2008 contain findings of "developing" osteoarthritis of 
the distal interphalangeal (DIP) joints of the right and left 
index fingers.  They further reveal "some developing" 
degenerative disk disease.  

While Dr. BKB opined in May 2008 that it was as least as 
likely as not that osteoarthritis of the multiple joints was 
the result of "...conditions experienced by [the veteran]...,"  
the specific joints were not listed nor was any rationale 
provided for the opinion.  Another examination is needed to 
determine whether the veteran currently has x-ray evidence of 
osteoarthritis of the fingers and back.  Moreover, an opinion 
is necessary to determine whether any currently diagnosed 
osteoarthritis is the result of an incident of active 
service, post-service injury or wear and tear, or the normal 
aging process.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate VA examination in 
order to determine the etiology of any 
currently diagnosed arthritis of the 
hands, fingers, and back.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  After the completion of 
the examination and review of the record, 
the examiner should provide an opinion as 
whether the veteran currently has 
confirmed x-ray evidence of arthritis of 
the hands, fingers, and/or back, and, if 
so, whether it is at least as likely as 
not (50 percent probability or more) that 
any currently diagnosed arthritis of the 
hands, fingers, and/or back is related to 
carrying and unloading/loading heavy 
mortar rounds during the veteran's 
Vietnam service.  The examiner should 
review all radiographic evidence of 
record, to include the computer disk 
containing x-rays taken in March 2008 and 
the May 2008 written radiology reports.  
The examiner should provide a rationale 
for the opinion.

2.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
remaining claims for service connection 
in light of all pertinent evidence, to 
include the treatment records from Dr. 
BKB submitted after the November 2007 
SSOC was issued, and legal authority.

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


